DETAILED ACTION

	This action is in response to claims filed 23 October 2018 for application 16/168,266. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 23 October 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1108a” has been used to designate in both 1110 and 1120 graphs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the phrase "In one embodiment, the system is provided that comprises..." is awkwardly worded.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “training component that performs…” in claim 1 and “router that routes…” in claims 1, 8, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill et al (Deciding How to Decide: Dynamic Routing in Artificial Neural Networks, 2017).
Regarding claim 1, McGill teaches: A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Our code is available via GitLab [Page 5, Column 1, Section 5]): a neural network component that creates a neural network comprising a router that routes the neural network to a first layer of neurons that comprises a plurality of neurons (We propose three approaches to training dynamically routed networks [Page 2, Column 2, Section 4]. over the course of training, converging the training routing policy towards the inference routing policy [Page 3, Column 1, Section 4.1]); and a training component that performs a plurality of successive training iterations on the neural network, a first iteration of the plurality of successive training iterations comprising both training the router to route among the plurality of neurons of the first layer of neurons, and training a first neuron of the plurality of neurons of the first layer of neurons to produce a given output from a given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. [Page 2, Column 1, Section 3]).
Regarding claim 2, McGill teaches: The system of claim 1, wherein the training component further performs a second iteration of the plurality of successive training iterations comprising training the router to route among the plurality of neurons of the first layer of neurons, and training the first neuron or a second neuron of the plurality of neurons of the first layer of neurons to produce a second given output from a second given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]).
Regarding claim 3, McGill teaches: The system of claim 1, wherein the training component performs iterative training on the neural network with a plurality of data pairs, each data pair comprising an input to the neural network, and an intended output from the neural network that corresponds to the input (In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]. Our dataset includes the classes “0”, “1”, “2”, “3”, and “4” from MNIST and “airplane”, “automobile”, “deer”, “horse”, and “frog” from CIFAR-10 (see Fig. 4) [Page 5, Column 2, Paragraph 1]. See also Figure 6 [Page 6] and Equation 1 [Page 2]).
Regarding claim 4, McGill teaches: The system of claim 1, wherein the neural network component operates on a first data instance and a second data instance, wherein the router is trained to route the first data instance through a first path of the neural network, and wherein the router is trained to route the second data instance through a second path of the neural network (We propose and systematically evaluate three strategies for training dynamically-routed artificial neural networks: graphs of learned transformations through which different input signals may take different paths [Abstract]. We find that dynamic routing is more beneficial when the task involves many low-difficulty decisions, allowing the network to route more data along shorter paths [Page 8, Column 1, Last paragraph]).
Regarding claim 8, McGill teaches: A computer-implemented method, comprising: creating, by a system operatively coupled to a processor, a neural network comprising a router that routes the neural network to a first layer of neurons that comprises a plurality of neurons (We propose three approaches to training dynamically routed networks [Page 2, Column 2, Section 4]. over the course of training, converging the training routing policy towards the inference routing policy [Page 3, Column 1, Section 4.1]); and performing, by the system, a plurality of successive training iterations on the neural network, a first iteration of the plurality of successive training iterations comprising both training the router to route among the plurality of neurons of the first layer of neurons, and training a first neuron of the plurality of neurons of the first layer of neurons to produce a given output from a given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. [Page 2, Column 1, Section 3]).
Regarding claim 9, McGill teaches: The computer-implemented method of claim 8, further comprising: performing, by the system, a second iteration of the plurality of successive training iterations comprising training the router to route among the plurality of neurons of the first layer of neurons, and training the first neuron or a second neuron of the plurality of neurons of the first layer of neurons to produce a second given output from a second given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]).
Regarding claim 10, McGill teaches: The computer-implemented method of claim 8, further comprising:  Page 38 of 42 P201704336US01performing, by the system, iterative training on the neural network with a plurality of data pairs, each data pair comprising an input to the neural network, and an intended output from the neural network that corresponds to the input (In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]. Our dataset includes the classes “0”, “1”, “2”, “3”, and “4” from MNIST and “airplane”, “automobile”, “deer”, “horse”, and “frog” from CIFAR-10 (see Fig. 4) [Page 5, Column 2, Paragraph 1]. See also Figure 6 [Page 6] and Equation 1 [Page 2]).
Regarding claim 11, McGill teaches: The computer-implemented method of claim 8, further comprising: operating, by the system, on a first data and a second data, wherein the router is trained to route the first data through a first path of the neural network, and wherein the router is trained to route the second data through a second path of the neural network (We propose and systematically evaluate three strategies for training dynamically-routed artificial neural networks: graphs of learned transformations through which different input signals may take different paths [Abstract]. We find that dynamic routing is more beneficial when the task involves many low-difficulty decisions, allowing the network to route more data along shorter paths [Page 8, Column 1, Last paragraph]).
Regarding claim 15, McGill teaches: A computer program product for training a neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: create, by the processor, the neural network comprising a router that routes the neural network to a first layer of neurons that comprises a plurality of neurons (We propose three approaches to training dynamically routed networks [Page 2, Column 2, Section 4]. over the course of training, converging the training routing policy towards the inference routing policy [Page 3, Column 1, Section 4.1]); and perform, by the processor, a plurality of successive training iterations on the neural network, a first iteration of the plurality of successive training iterations comprising both training the router to route among the plurality of neurons of the first Page 39 of 42 P201704336US01layer of neurons, and training a first neuron of the plurality of neurons of the first layer of neurons to produce a given output from a given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. [Page 2, Column 1, Section 3]).
Regarding claim 16, McGill teaches: The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: perform, by the processor, a second iteration of the plurality of successive training iterations comprising training the router to route among the plurality of neurons of the first layer of neurons, and training the first neuron or a second neuron of the plurality of neurons of the first layer of neurons to produce a second given output from a second given input (In all of our experiments, we use a mini-batch size, nex, of 128, and run 80,000 training iteration [Page 5, Column 1, Section 4.7]. We can then learn the routing parameters and classification parameters simultaneously [Page 3, section 4.1]. In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]).
Regarding claim 17, McGill teaches: The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: perform, by the processor, iterative training on the neural network with a plurality of data pairs, each data pair comprising an input to the neural network, and an intended output from the neural network that corresponds to the input (In a statically-routed, feedforward artificial neural network, every layer transforms a single input feature vector into a single output feature vector. The output feature vector is then used as the input to the following layer (which we’ll refer to as the current layer’s sink), if it exists, or as the output of the network as a whole, if it does not [Page 2, Column 1, Section 3]. Our dataset includes the classes “0”, “1”, “2”, “3”, and “4” from MNIST and “airplane”, “automobile”, “deer”, “horse”, and “frog” from CIFAR-10 (see Fig. 4) [Page 5, Column 2, Paragraph 1]. See also Figure 6 [Page 6] and Equation 1 [Page 2]).
Regarding claim 18, McGill teaches: The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: operate, by the processor, on a first data and a second data, wherein the router is trained to route the first data through a first path of the neural network, and wherein the router is trained to route the second data through a second path of the neural network (We propose and systematically evaluate three strategies for training dynamically-routed artificial neural networks: graphs of learned transformations through which different input signals may take different paths [Abstract]. We find that dynamic routing is more beneficial when the task involves many low-difficulty decisions, allowing the network to route more data along shorter paths [Page 8, Column 1, Last paragraph]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al (Deciding How to Decide: Dynamic Routing in Artificial Neural Networks, 2017) in view of Zoph et al (NEURAL ARCHITECTURE SEARCH WITH REINFORCEMENT LEARNING, 2017).
Regarding claim 5, McGill teaches: The system of claim 1, wherein the training component trains the router (as shown above).
However, McGill does not explicitly disclose: using reinforcement learning.
Zoph teaches, in an analogous system: using reinforcement learning (In this paper, we use a recurrent network to generate the model descriptions of neural networks and train this RNN with reinforcement learning [Abstract]. We can use this accuracy R as the reward signal and use reinforcement learning to train [Page 3, Section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Zoph to use reinforcement learning. One would have been motivated to do this modification because doing so would give the benefit of maximizing the expected accuracy of the generated architectures on a validation set as taught by Zoph abstract.
Regarding claim 12, McGill teaches: The computer-implemented method of claim 8, further comprising: training, by the system, the router (as shown above).
However, McGill does not explicitly disclose: using reinforcement learning.
Zoph teaches, in an analogous system: using reinforcement learning (In this paper, we use a recurrent network to generate the model descriptions of neural networks and train this RNN with reinforcement learning [Abstract]. We can use this accuracy R as the reward signal and use reinforcement learning to train [Page 3, Section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Zoph to use reinforcement learning. One would have been motivated to do this modification because doing so would give the benefit of maximizing the expected accuracy of the generated architectures on a validation set as taught by Zoph abstract.
Regarding claim 19, McGill teaches: The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: train, by the processor, the router (as shown above).
However, McGill does not explicitly disclose: using reinforcement learning.
Zoph teaches, in an analogous system: using reinforcement learning (In this paper, we use a recurrent network to generate the model descriptions of neural networks and train this RNN with reinforcement learning [Abstract]. We can use this accuracy R as the reward signal and use reinforcement learning to train [Page 3, Section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Zoph to use reinforcement learning. One would have been motivated to do this modification because doing so would give the benefit of maximizing the expected accuracy of the generated architectures on a validation set as taught by Zoph abstract.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al (Deciding How to Decide: Dynamic Routing in Artificial Neural Networks, 2017) in view of Ioannou et al (Decision Forests, Convolutional Networks and the Models in-Between, 2016).
Regarding claim 6, McGill teaches: The system of claim 1, wherein the training component trains a plurality of neural network layers that comprise the first layer of neurons using stochastic gradient descent (We perform stochastic gradient descent with initial learning  [Page 5, Column 1, Section 4.7]).
However, McGill does not explicitly disclose: and back propagation.
Ioannou teaches, in an analogous system: and back propagation (Implicitly-routed conditional networks can be trained with the standard back-propagation algorithm [13, 27]. The selection functions S become extra parameters to optimize over, and their gradients can be derived straightforwardly. Now we show that explicitly-routed networks can also be trained using back-propagation [Page 3, section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Ioannou to use back propagation. One would have been motivated to do this modification because doing so would give the benefit of showing that explicitly-routed networks can also be trained using back-propagation as taught by Ioannou paragraph [Page 3, Section 3.2].
Regarding claim 7, McGill teaches: The system of claim 1, wherein the training component trains the first neuron using stochastic gradient descent (We perform stochastic gradient descent with initial learning  [Page 5, Column 1, Section 4.7]).
However, McGill does not explicitly disclose: and back propagation.
Ioannou teaches, in an analogous system: and back propagation (Implicitly-routed conditional networks can be trained with the standard back-propagation algorithm [13, 27]. The selection functions S become extra parameters to optimize over, and their gradients can be derived straightforwardly. Now we show that explicitly-routed networks can also be trained using back-propagation [Page 3, section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Ioannou to use back propagation. One would have been motivated to do this modification because doing so would give the benefit of showing that explicitly-routed networks can also be trained using back-propagation as taught by Ioannou paragraph [Page 3, Section 3.2].
Regarding claim 13, McGill teaches: The computer-implemented method of claim 8, further comprising: training, by the system, the router using stochastic gradient descent (We perform stochastic gradient descent with initial learning [Page 5, Column 1, Section 4.7]).
However, McGill does not explicitly disclose: and back propagation.
Ioannou teaches, in an analogous system: and back propagation (Implicitly-routed conditional networks can be trained with the standard back-propagation algorithm [13, 27]. The selection functions S become extra parameters to optimize over, and their gradients can be derived straightforwardly. Now we show that explicitly-routed networks can also be trained using back-propagation [Page 3, section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Ioannou to use back propagation. One would have been motivated to do this modification because doing so would give the benefit of showing that explicitly-routed networks can also be trained using back-propagation as taught by Ioannou paragraph [Page 3, Section 3.2].
Regarding claim 14, McGill teaches: The computer-implemented method of claim 8, further comprising: training, by the system, the first neuron using stochastic gradient descent (We perform stochastic gradient descent with initial learning [Page 5, Column 1, Section 4.7]).
However, McGill does not explicitly disclose: and back propagation.
Ioannou teaches, in an analogous system: and back propagation (Implicitly-routed conditional networks can be trained with the standard back-propagation algorithm [13, 27]. The selection functions S become extra parameters to optimize over, and their gradients can be derived straightforwardly. Now we show that explicitly-routed networks can also be trained using back-propagation [Page 3, section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Ioannou to use back propagation. One would have been motivated to do this modification because doing so would give the benefit of showing that explicitly-routed networks can also be trained using back-propagation as taught by Ioannou paragraph [Page 3, Section 3.2].
Regarding claim 20, McGill teaches: The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to:  Page 40 of 42 P201704336US01train, by the processor, a plurality of network layers that comprises the first layer of neurons using stochastic gradient descent (We perform stochastic gradient descent with initial learning [Page 5, Column 1, Section 4.7]).
However, McGill does not explicitly disclose: and back propagation.
Ioannou teaches, in an analogous system: and back propagation (Implicitly-routed conditional networks can be trained with the standard back-propagation algorithm [13, 27]. The selection functions S become extra parameters to optimize over, and their gradients can be derived straightforwardly. Now we show that explicitly-routed networks can also be trained using back-propagation [Page 3, section 3.2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McGill to incorporate the teachings of Ioannou to use back propagation. One would have been motivated to do this modification because doing so would give the benefit of showing that explicitly-routed networks can also be trained using back-propagation as taught by Ioannou paragraph [Page 3, Section 3.2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modha (US 8843425 B2) discloses Hierarchical Routing For Two-way Information Flow And Structural Plasticity In Neural Networks.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122